DETAILED ACTION
This action is in response to an amendment to application 17/735876, filed on 10/21/2022. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2018/0109603, hereinafter “Doumet” and USPGPUB 2020/0228642, hereinafter “Choi.” 
Regarding claim 1, Doumet discloses “A method for integrating a persistent notification, (see, e.g., Doumet, para. 9; “One aspect of the present invention is a method of displaying app content from an app on a screen, such as a lock screen or home screen, of a mobile device. It enables content, such as app notifications, to be displayed even when the app is closed and, as noted, to have the content displayed on a lock screen or home screen.”) comprising: 
providing a software development kit (SDK) that, when integrated with an other application, presents a persistent notification application as a downloadable application at a client device that downloaded the other application; (see, e.g., Doumet, fig. 2 & associated text; para. 25-27)
receiving a request from the client device to opt-in to download the persistent notification application; (see, e.g., Doumet, fig. 2 & associated text; para. 32-33) and 
sending the persistent notification application to the client device, wherein the persistent notification application positions a notification with enhanced functions at a top of a user interface of the client device.” (see, e.g., Doumet, fig. 2 & associated text; para. 27-29, 35).
Doumet does not appear to disclose the underlined portions of the following limitation: “sending the persistent notification application to the client device, wherein the persistent notification application that continually positions a notification with enhanced functions at a top position relative to other notifications of a notification center of a user interface of the client device.” However, Choi discloses (at fig. 4 & associated text) “a notification displaying method which exposes a notification determined to be important to the user based on the user reaction time in the past with respect to the received notification at the top of the display region.” Choi also discloses (at fig. 8 & associated text) that notifications with higher priority are accompanied by more available functions relative to lower priority notifications. 
Doumet and Choi are directed toward mobile device notifications and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the persistent notification system of Doumet with the notification prioritization system of Choi, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as improving the user experience by optimizing user interactions. Accordingly, the instant claim is unpatentable over the combination of Doumet and Choi. 
Regarding claim 2, the combination of Doumet and Choi renders obvious “The method of claim 1, wherein the persistent notification application is presented in an onboarding process for another application.” (see, e.g., Doumet, fig. 2 & associated text; para. 32).
Regarding claim 3, the combination of Doumet and Choi renders obvious “The method of claim 1, wherein a download option for the persistent notification application is presented as an overlay at the client device after the other application is downloaded.” (see, e.g., Doumet, fig. 2 & associated text; para. 32).
Regarding claim 4, the combination of Doumet and Choi renders obvious “The method of claim 1, wherein the persistent notification application positions the notification at the top of the user interface by leveraging a mobile operating system notification framework.” (see, e.g., Doumet, para. 35, 67; Choi fig. 4 & associated text, fig. 8 & associated text).
Regarding claim 5, the combination of Doumet and Choi renders obvious “The method of claim 1, wherein the persistent notification application further: sets a permanent position for the persistent notification at a top position associated with a newest notification, wherein the persistent notification comprises a set of icons associated with applications.” (see, e.g., Doumet, para. 44-47). The combination of Doumet and Choi does not disclose the portion of the claim wherein the persistent notification “comprises a search bar.” However, on or before the effective filing date of the instant application, search bars were known in the art. Official Notice is hereby asserted to support that finding. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine a search bar with the notifications of the combination of Doumet and Choi, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to afford a user the ability to seek further information about, e.g., a news item presented in a persistent notification. Accordingly, the instant claim is unpatentable over the combination of Doumet and Choi.
NB: Applicants did not traverse the foregoing assertion of Official Notice. Applicants thereby acquiesced to the Official Notice and the asserted facts are admitted prior art. MPEP 2144.03(C).
Regarding claim 6, the combination of Doumet and Choi renders obvious “The method of claim 1, wherein the persistent notification application further: polls for activation of a user interface; determines that the user interface is activated; and positions the persistent notification at the top position relative to the other notifications of the notification center of the user interface.” (see, e.g., Doumet, para. 35; Choi fig. 4 & associated text, fig. 8 & associated text).
Regarding claim 7, the combination of Doumet and Choi renders obvious “The method of claim 6, wherein the activation is turning on the client device, waking the client device, or pulling down a notification bar.” (see, e.g., Doumet, para. 35, 67).
Regarding claim 8, the combination of Doumet and Choi renders obvious “The method of claim 1, wherein the persistent notification application further: determines that a news feed function is selected; and providing a news feed within the persistent notification.” (see, e.g., Doumet, para. 44).
Regarding claim 9, the combination of Doumet and Choi renders obvious “The method of claim 1,” but does not appear to disclose the further limitation “wherein the persistent notification application further: provides a search bar for searching the Internet through 3rd party search engines.” However, on or before the effective filing date of the instant application, search bars for searching the Internet through 3rd party search engines were known in the art. Official Notice is hereby asserted to support that finding. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine a search bar with the notifications of the combination of Doumet and Choi, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to afford a user the ability to seek further information about, e.g., a news item presented in a persistent notification. Accordingly, the instant claim is unpatentable over the combination of Doumet and Choi.
NB: Applicants did not traverse the foregoing assertion of Official Notice. Applicants thereby acquiesced to the Official Notice and the asserted facts are admitted prior art. MPEP 2144.03(C).
Regarding claim 10, the combination of Doumet and Choi renders obvious “The method of claim 9, further comprising: collecting user action data, content session data, and notification settings data” (see, e.g., Doumet, para. 39-40) but does not appear to disclose that said collected data is used “to provide more suitable search results based on searching through the search bar.” However, on or before the effective filing date of the instant application, targeting search results based on user action data, content session data, and notification settings data (among other user data) was known in the art. Official Notice is hereby asserted to support that finding. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine targeted search results with the notifications of the combination of Doumet and Choi, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to afford a user the ability to obtain more relevant information about, e.g., a news item presented in a persistent notification. Accordingly, the instant claim is unpatentable over the combination of Doumet and Choi.
NB: Applicants did not traverse the foregoing assertion of Official Notice. Applicants thereby acquiesced to the Official Notice and the asserted facts are admitted prior art. MPEP 2144.03(C).
Regarding claims 11-20, the instant claims are equivalents of claims 1-6, differing only by statutory class. Accordingly, the rejections of claims 1-6 apply, mutatis mutandis, to claims 11-16, respectively, and the rejections of claims 1, 5, 6, and 10 apply, mutatis mutandis, to claims 17, 18, 19, and 20, respectively.

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191